Title: To Thomas Jefferson from John Jay, 14 February 1787
From: Jay, John
To: Jefferson, Thomas



Dr. Sir
New York 14th. February 1787

I understand that a Visit will be paid you by a Gentleman who is to be married to a Lady in this Town, and her Friends request the Favor of me to mention him in my Letters to you.
The Gentleman’s Name is John Josh. Bauer a Lieutenant in his Imperial Majesty’s Navy, and late Captain of the imperial East India Company’s Ships Count de Cobensel and Count Belgioioso.
I have not the pleasure of being personally acquainted with this Gentleman, but from the Commissions he has had, and from some other Testimonials I have seen, I infer that he is a Gentleman of Merit. With great and sincere Esteem and Regard, I am &c.,

John Jay

